Markewich, J. (dissenting).
In the unique—almost bizarre *25—circumstances of this case and its background, the order of restoration was a valid unexceptionable exercise of discretion, with which we should not interfere. The previous history of this case reflects its basic merit, found even by the majority to be "not without significance.” Nor is it an appropriate reason to reverse that there was heretofore a "sizeable recovery from the State to the unfortunate victim during his lifetime.” What this expression misses completely is that even such a belated doing of justice to this now deceased victim of official insensitivity should serve as a warning to those who would repeat the pattern—and this aspect is far more important than an award of money could ever be. I dissent and would affirm.
Murphy, P. J., and Silverman, J., concur with Kupferman, J.; Markewich, J., dissents in an opinion.
Order, Supreme Court, New York County, entered on September 5, 1979, reversed, on the facts and the law, and in the exercise of discretion, and the motion to restore to the calendar is denied, without costs and without disbursements.